                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOHN BARKER,                                      Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE SUPPLEMENTAL
                                                 v.                                        DISCOVERY DISPUTE LETTERS
                                  10

                                  11     INSIGHT GLOBAL, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13     INSIGHT GLOBAL, LLC,                              Case No.17-cv-00309-BLF (VKD)
                                                        Plaintiff,
                                  14
                                                                                           Re: Dkt. Nos. 77, 78
                                                 v.
                                  15

                                  16     BEACON HILL STAFFING GROUP, LLC,
                                                        Defendant.
                                  17

                                  18
                                  19          On April 18, 2019, the Court denied Insight Global’s motion to compel additional

                                  20   discovery from Mr. Barker, Beacon Hill and several non-parties regarding Mr. Barker’s and

                                  21   Beacon Hill’s solicitation of Insight Global employees, finding that Insight Global had not shown

                                  22   that the discovery was relevant and proportional. See Dkt. Nos. 71, 72, 76 at 5. The Court also

                                  23   denied, on the same grounds, Insight Global’s motion to compel additional discovery from Mr.

                                  24   Barker, Beacon Hill and several non-parties regarding Mr. Barker’s and Beacon Hill’s alleged

                                  25   misappropriation of Insight Global trade secrets. See Dkt. Nos. 72, 76 at 6. The Court permitted a

                                  26   further submission regarding each dispute. Dkt. No. 76 at 5, 6.

                                  27          On April 29, 2019, the parties jointly submitted discovery dispute letters on both disputes.

                                  28   The Court considers and resolves each dispute separately.
                                       I.     DKT. NO. 77
                                   1
                                              In 2017, the Court considered Insight Global’s request for discovery of similar scope in the
                                   2
                                       related case Barker v. Insight Global, No. 16-7186. In response to a discovery dispute concerning
                                   3
                                       this request, Judge Lloyd ordered as follows:
                                   4
                                                      The gist of Insight’s counterclaim is that Barker “solicited and
                                   5                  encouraged” (and in 3 instances “caused”) Insight employees to quit
                                                      and go to work for Beacon Hill. Insight is entitled to discovery
                                   6                  relevant to those allegations. Accordingly, Barker, McArthur,
                                                      Cronin, and Verduzco shall review their text messages and,
                                   7                  regardless of subject header (if any), and excluding what has already
                                                      been produced, produce messages that constitute, state, discuss,
                                   8                  mention, allude to, or reference:
                                   9                      1. Barker directly or indirectly (i.e., through a third person)
                                                             soliciting any Insight employee to quit and go to work for
                                  10                         Beacon Hill;
                                  11                      2. Barker not soliciting any Insight employee to quit and go to
                                                             work for Beacon Hill;
                                  12
Northern District of California
 United States District Court




                                                          3. Barker directly or indirectly (i.e., through a third person)
                                  13                         encouraging any Insight employee to quit and go to work for
                                                             Beacon Hill;
                                  14
                                                          4. Barker not encouraging any Insight employee to quit and go
                                  15                         to work for Beacon Hill;
                                  16                      5. Barker attempting either by words or actions to disrupt
                                                             relationships between Insight and any of its employees or
                                  17                         cause any of them to quit.
                                  18                  Nonresponsive portions of messages may be redacted except where
                                                      they should be disclosed to establish context for the responsive
                                  19                  portion(s). If attorney-client privilege or work product doctrine is
                                                      claimed, the claimant shall furnish a proper privilege log. Privacy
                                  20                  objections are overruled.
                                  21   No. 16-7186, Dkt. No. 87 at 4-5. In a later order addressing another discovery dispute in the same

                                  22   case, the Court also ordered that Mr. Barker produce “documents that constitute, state, discuss,

                                  23   mention, allude to, or reference: (a) whether or not he had or was or, prospectively, would solicit

                                  24   Cronin, McArthur, or Verduzco to quit Insight and come to work for Beacon Hill, and (b) whether

                                  25   he disclosed compensation information about [the three former Insight Global employees] to

                                  26   Beacon Hill.” No. 16-7186, Dkt. No. 125 at 3. The Court also ordered Messrs. McArthur,

                                  27   Cronin, and Verduczo to produce “documents which constitute, state, discuss, mention, allude to,

                                  28   or reference (a) whether or not they had been solicited by plaintiff Barker, and (b) whether
                                                                                         2
                                   1   plaintiff Barker disclosed their Insight compensation to Beacon Hill.” Id. at 2-3.

                                   2          Mr. Barker and former Insight Global employees Messrs. McArthur, Cronin, and Verduczo

                                   3   represent that they have fully complied with the Court’s prior orders, including the review and

                                   4   production of responsive text messages. Dkt. No. 77 at 6-7. Beacon Hill says that it has also

                                   5   conducted and produced documents in response to similar discovery requests. Id. at 7. They also

                                   6   say that they have all submitted to deposition questioning on these same topics. Id. Insight Global

                                   7   essentially argues that the additional discovery it seeks is warranted because the representations

                                   8   made by Mr. Barker, Beacon Hill, and the non-parties cannot be trusted, and because they all

                                   9   acknowledge deleting some text messages before a search was conducted and the testimony about

                                  10   communications that may have occurred was vague and evasive. Id. at 5-6.

                                  11          If, as appears to be the case, Mr. Barker, Beacon Hill, and the non-parties have complied

                                  12   with the Court’s prior orders, the Court sees no reason to require that compliance again or expand
Northern District of California
 United States District Court




                                  13   the scope of the prior orders. However, the Court is bothered by what seems to be a quibble about

                                  14   what the word “solicit” means. Id. at 7. If, for example, Mr. Barker, Beacon Hill, and the non-

                                  15   parties have searched for and produced documents that reflect Mr. Barker or Beacon Hill “asking

                                  16   with earnestness” Insight Global employees to come work for Beacon Hill, but have left out of

                                  17   their production documents that reflect Mr. Barker and Beacon Hill merely “asking” (without

                                  18   earnestness) Insight Global employees to come work for Beacon Hill, they are on thin ice.

                                  19   Counsel for Mr. Barker, Beacon Hill, and the non-parties shall file a declaration with the Court no

                                  20   later than May 9, 2019 explaining how those entities have parsed the Court’s prior orders and

                                  21   disclosing where they have drawn the line between responsive and non-responsive documents. At

                                  22   this time, the Court is not persuaded that discovery of individuals’ telephone records and meeting

                                  23   schedules is at all likely to produce relevant evidence, particularly given the extent of discovery

                                  24   that Insight Global has already obtained and the speculative nature of what it says these records

                                  25   may reveal.

                                  26   II.    DKT. NO. 78
                                  27          In permitting a supplemental submission regarding Dkt. No. 72, the Court stated “Insight

                                  28   Global should be prepared to identify the alleged trade secrets about which it seeks discovery.”
                                                                                         3
                                   1   Dkt. No. 76 at 6. Insight Global describes the trade secrets and confidential information that are

                                   2   the focus of its efforts to obtain discovery as follows: “compensation information of IG

                                   3   employees” and unspecified information contained in “confidential computer files regarding 17

                                   4   client accounts in the Sacramento area and 49 of their hiring managers.” Dkt. No. 78 at 3-4.

                                   5   Insight Global also says it wants discovery so that it can determine whether Beacon Hill obtained

                                   6   other confidential or trade secret information from other former Insight Global employees. Id.

                                   7   Insight Global does not otherwise specify its trade secrets.

                                   8          In March 2018, the Court considered Insight Global’s request for discovery related to the

                                   9   confidential computer files regarding 17 client accounts that Mr. Veduzco accessed shortly before

                                  10   leaving Beacon Hill for Insight Global. Dkt. No. 39. Beacon Hill represents to the Court that it

                                  11   complied with this order. Dkt. No. 78 at 7. In addition, Mr. Barker, Beacon Hill, and the non-

                                  12   parties represent that they have no responsive documents or information evidencing trade secret
Northern District of California
 United States District Court




                                  13   misappropriation by Mr. Barker and Beacon Hill. Id. at 6.

                                  14          Had Insight Global identified its trade secrets with particularity it might be possible for it

                                  15   to demand further discovery relating to those trade secrets that did not have the quality of a fishing

                                  16   expedition. As it stands, the only specific confidential or trade secret information that Insight

                                  17   Global cites is the compensation information of its employees and whatever may have been in the

                                  18   confidential files of the 17 client accounts Mr. Verduzco accessed. The Court previously ordered

                                  19   discovery intended to yield information regarding whether any confidential information

                                  20   concerning the 17 client accounts had been misused by Beacon Hill. Insight Global does not

                                  21   suggest that it has developed any such evidence of misuse after receiving that discovery. If Mr.

                                  22   Barker, Beacon Hill, and the non-parties have not produced to Insight Global documents or

                                  23   information in their possession, custody, or control reflecting confidential compensation

                                  24   information of Insight Global employees obtained without Insight Global’s permission, they shall

                                  25   produce those documents and that information immediately. Counsel for Mr. Barker, Beacon Hill,

                                  26   and the non-parties shall file a declaration with the Court no later than May 9, 2019 confirming

                                  27

                                  28
                                                                                         4
                                   1   their compliance with this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 3, 2019

                                   4

                                   5
                                                                               VIRGINIA K. DEMARCHI
                                   6                                           United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           5
